DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 11, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0063287 (hereinafter Mazzarese) in view of US 2015/0222340 (hereinafter Nagata), US 2018/0262252 (hereinafter Oh) and US 2013/0242902 (hereinafter Liu).
(FIG. 1, S102; FIG.3, S302; [0055] and [0081]: details The base station sends configuration information to the terminal; at least one first CSI-RS resource and at least one third CSI-RS resource used by a terminal); performing, by the UE, measurements on the at least two CSI-RS resources comprising a first CSI-RS resource ([0069] and [0081]: details the terminal performing measurements of the first and third resources); generating, the UE, multiple CSIs according to measurements on the at least two CSI-RS resources ([0069] and [0081]: details RSRPs as CSIs); and reporting, by the UE, to a base station at least one of the generated CSIs ([0083]: details the terminal reports RSRP of each first CSI-RS resource and that of all the third CSI-RS resource).  
Mazzarese does not explicitly teach wherein the at least two CSI-RS resource comprise a first CSI-RS resource associated with a first beam of the base station and a second CSI-RS resource associated with a second beam of the base station; wherein the generating comprises: taking, by the UE, a first CSI-RS, in the first CSI-RS resource associated with the first beam of the base station, as signal to generate at least a first CSI of the multiple CSIs; and taking, by the UE, the same first CSI-RS, in the first CSI-RS resource associated with the first beam of the base station, as interference to generate at least a second CSI of the multiple CSIs.
However, Nagata teaches wherein the at least two CSI-RS resource comprise a first CSI-RS resource associated with a first beam of the base station and a second ([0053] each CSI-RS resource is associated with one vertical beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Nagata and provide each CSI-RS resource is associated with a beam of the base station of Nagata with Mazzarese. Doing so would provide the advantage and capability of feedback CSI that is suitable for downlink communication using 3D beams (Nagata, at paragraph [0009]). 
Moreover, Oh teaches the generating comprises: taking, by the UE, a first CSI-RS, in the first CSI-RS resource associated with the first beam of the base station, as signal to generate at least a first CSI of the multiple CSIs ([0133]: details a CSI is generated using a plurality of CSI-RS resource locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Oh and provide taking, by the UE, a first CSI-RS, in the first CSI-RS resource associated with the first beam of the base station, as signal to generate at least a first CSI of the multiple CSIs of Oh with the generating of Mazzarese. Doing so would provide the advantage and capability of improving CSI-RS configuration method (Oh, at paragraph [0042]).
Moreover Liu teaches taking, by the UE, the same first CSI-RS, in the first CSI-RS resource associated with the first beam of the base station, as interference to generate at least a second CSI of the multiple CSIs ([0049]: details in case a non-zero-power CSI-RS resource may be used for both signal and interference).


Regarding claim 2 and 16, Mazzarese does not explicitly teach wherein the performing measurement is based on the configuration received from the base station.
However, Liu teaches wherein the performing measurement is based on the configuration received from the base station ([0042] details interference measurements can be signaled together with CSI-RS configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Liu and provide the performing measurement is based on the configuration received from the base station of Liu with Mazzarese. Doing so would provide the advantage and capability of less overhead (Liu, at paragraph [0004]). 

Regarding claims 3 and 17, Mazzarese teaches, wherein the UE generates at least one CSI corresponding to at least one measurement on a single CSI-RS resource ([0069] and [0081]: details the terminal measuring RSRP of the first and third resources).

Regarding claim 4, Mazzarese teaches wherein if a CSI corresponds to measurements on multiple CSI-RS resources, signal strengths of multiple CSI-RS resources are summed together to derive the CSI ([0083]: details the terminal measures and report a sum or an average value or a weighted average value of RSRP of all antenna port groups in each first CSI-RS resource and that of all the third CSI-RS resource).

Regarding claim 5, Mazzarese teaches performing, by the UE, signal measurement on the at least two CSI-RS resources ([0069] and [0081]: details the terminal measuring RSRP of the first and third resources).

Regarding claim 11, Mazzarese teaches wherein the at least two CSI-RS resources are configured to the UE for signal measurement ([0069] and [0081]: details measuring RSRP of the first and third resources). 

Regarding claim 19, Mazzarese teaches wherein deriving a measurement result from measurements on multiple CSI-RS resources means signal strengths of multiple CSI-RS resources are summed together to derive the measurement result ([0083]: details measures and reports a sum or an average value or a weighted average value of RSRP of all antenna port groups in each first CSI-RS resource and that of all the third CSI-RS resource). 


However, Nagata teaches the at least two CSI-RS resources are associated with different beams of a base station (FIG. 8; [0053] horizontal channels, as CSI-RS resources produced by vertical beams 1-3 of eNB, as base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Nagata and include the at least two CSI-RS resources are associated with different beams of a base station of Nagata with Mazzarese. Doing so would provide the advantage and capability of feedback CSI that is suitable for downlink communication using 3D beams (Nagata, at paragraph [0009]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Nagata, Oh and Liu, as applied to claim 1 above, further in view of US 2015/0131563 (hereinafter Guo).
Regarding claim 6, Mazzarese does not explicitly teach performing, by the UE, interference measurement on the at least two CSI-RS resources.  
However, Guo teaches performing, by the UE, interference measurement on the at least two CSI-RS resources (Fig. 1, [0160] and [0181]: details sets of interference measurement compensating NZP CSI-RS configuring information; each CSI process includes interference measuring information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Nagata, Oh and Liu, as applied to claim 1 above, further in view of Guo and US 9,106,386 (hereinafter Etemad).
Regarding claim 7, Mazzarese does not explicitly teach receiving, by the UE, a signal from the base station which comprise an index indicating a combination of (i) CSI-RS(s) in which CSI-RS resource(s) is considered as signal and (ii) CSI-RS in which CSI-RS resource(s) is considered as interference, wherein the index is associated with the combination via RRC (radio resource control) configuration.
However, Guo teaches receiving, by the UE, a signal from the base station which comprise an index indicating a combination of (i) CSI-RS(s) in which CSI-RS resource(s) is considered as signal and (ii) CSI-RS in which CSI-RS resource(s) is considered as interference ([0160] [0179] and [0181]: process index; each CSI process includes channel measuring information and interference measuring information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Guo and provide receiving, by the UE, a signal from the base station 
Moreover, Etemad teaches wherein the index is associated with the combination via RRC (radio resource control) configuration (Col. 11, ll. 24-63: details an RRC message including configuration of multiple indexed IM resources to enable interference measurements by the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Etemad and provide the index is associated with the combination via RRC (radio resource control) configuration of Etemad with Mazzarese. Doing so would provide the advantage and capability of indicating whether or not CSI is to be reported (Etemad, at col. 11, ll. 62-63).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzares in view of Nagata, Oh, Liu, Guo and Etemad as applied to claim 7 above, and further in view of US 10,333,650 (hereinafter Chen).
Regarding claim 8, Mazzarese does not explicitly teach the signal from the base station is a trigger of an aperiodic report.
However, Chen teaches the signal from the base station is a trigger of an aperiodic report (Col. 9, l. 63- col. L. 53: details aperiodic report triggering may take many forms… the reporting trigger in a PDCCH in a given DL component carrier may be associated with a particular reporting set… UE interprets DCI as an uplink transmission grant containing an aperiodic report trigger). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Chen and provide the signal from the base station is a trigger of an aperiodic report of Chen with Mazzarese. Doing so would provide the advantage and capability of additional flexibility and increased efficiency for aperiodic reporting (Chen, at col. 10, ll. 27-28). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Nagata, Oh and Liu, as applied to claim 1 above,  further in view of US 2013/00182594 (hereinafter Kim).
Regarding claim 22, Mazzarese does not explicitly teach wherein the generating multiple CSIs comprises generating a CSI result based on a pair of CSI-RS comprising a second CSI-RS for signal measurement and a third CSI-RS for interference measurement.  
However, Kim teaches generating a CSI result ([0014]: details generating channel state information in a MIMO transmission and reception) based on a pair of CSI-RS comprising a second CSI-RS for signal measurement and a third CSI-RS for interference measurement (Fig. 14: details first CSI-RS; second CSI-RS/Interference Measurement). 
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Nagata, Oh and Liu, as applied to claim 9 above, further in view of Guo.
Regarding claim 12, Mazzarese does not explicitly teach wherein the at least two CSI-RS resources are configured to the UE for interference measurement.  
However, Guo teaches wherein the at least two CSI-RS resources are configured to the UE for interference measurement (Fig. 1, [0160] and [0181]: details sets of interference measurement compensating NZP CSI-RS configuring information; each CSI process includes interference measuring information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Guo and provide at least two CSI-RS resources are configured to the UE for interference measurement of Guo with Mazzarese. Doing so would provide the advantage and capability of unified configuration and reception of CSI feedback for the base station side and the terminal side for flexible CSI configuration and feedback (Guo, at paragraph [0382]). 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Nagata, Oh and Liu, as applied to claim 9 above, further in view of Guo and Etemad.
Regarding claim 13, Mazzarese does not explicitly teach signaling, by the base station to the UE, an index indicating a combination of (i) CSI-RS(s) in which CSI-RS resource(s) is considered as signal and (ii) CSI-RS in which CSI-RS resource(s) is considered as interference, wherein the index is associated with the combination via RRC (radio resource control) configuration.  
However, Guo teaches signaling, by the base station to the UE, an index indicating a combination of (i) CSI-RS(s) in which CSI-RS resource(s) is considered as signal and (ii) CSI-RS in which CSI-RS resource(s) is considered as interference ([0160] [0179] and [0181]: details process index; each CSI process includes channel measuring information and interference measuring information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Guo and provide signaling, by the base station to the UE, information regarding (i) CSI-RS(s) in which CSI-RS resource(s) is considered as signal and (ii) CSI-RS in which CSI-RS resource(s) is considered as interference of Guo with Mazzarese. Doing so would provide the advantage and capability of unified configuration and reception of CSI feedback for the base station side and the terminal side for flexible CSI configuration and feedback (Guo, at paragraph [0382]). 
Moreover, Etemad teaches the index is associated with the combination via RRC (radio resource control) configuration (Col. 11, ll. 24-63: details an RRC message including configuration of multiple indexed IM resources to enable interference measurements by the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Etemad and provide the index is associated with the combination via RRC (radio resource control) configuration of Etemad with Mazzarese. Doing so would provide the advantage and capability of indicating whether or not CSI is to be reported (Etemad, at col. 11, ll. 62-63).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzares in view of Nagata, Oh, Liu, Guo and Etemad, as applied to claim 13 above, and further in view of Chen.
Regarding claim 14, Mazzarese does not explicitly teach the index is carried on a trigger of an aperiodic report.
However, Chen teaches the index is carried on a trigger of an aperiodic report (Col. 9, l. 63- col. L. 53: details aperiodic report triggering may take many forms… the reporting trigger in a PDCCH in a given DL component carrier may be associated with a particular reporting set… UE interprets DCI as an uplink transmission grant containing an aperiodic report trigger). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzarese to incorporate the teachings of Chen and provide the index is carried on a trigger of an aperiodic report of Chen with Mazzarese. Doing so would provide the advantage and capability of . 

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. Applicant alleges that Mazzarese does not teach generating CSIs according to the measurements as recited in claim 1.  Applicant also alleges that Oh does not generate a first CSI.  Applicant also alleges Liu does not teach generate second CSI. Examiner respectfully disagrees.
Mazzarese does teach generating CSIs according to measurements.  For example, Mazzaese details in paragraph [0083] that the terminal may also measure and report a sum or an average value or a weighted average value of RSRP of all antenna port groups in each first CSI-RS resource and that of all the third CSI-RS resources. In this teaching, the measured RSRP teaches the claimed measurements, and sum or average value or weighted average value teaches the generated CSI.  CSI, channel state information, refers to known channel property of a communication link. RSRP is defined as reference signal receive power, which is a channel property of a communication link. Therefore, RSRP, as well as values generated by it, teaches the channel state information.  Examiner notes that the claim does not explicitly recite any functions of the claimed CSI that distinguishes it from RSRP.  Therefore, using plain English definition, any prior art that teaches an information associated with a communication channel would read on this limitation.  Explicitly reciting the functional 
Oh also teaches generating CSI. For example, paragraph [0132] of Oh describes “FIG. 10 is a diagram illustrating an example in which a CSI is generated using a plurality of CSI-RS resource locations…” Therefore, Oh teaches generating the CSI as claimed.
Liu does teach generating CSI. For example, paragraph [0049] details indexing CSI-RS resources for signal and for interference, and non-zero-power CSI-RS resource may be used for both signal and interference. The resource includes information used for measurement and for CSI feedback.  As further details in paragraph [0004] of Liu, the CSI feedback includes feedbacks such as CQI, which has to be generated to be reported. Thus, Liu considers CSI and CQI as equivalent. Moreover, the index is also information of the channel, which would also teach CSI. Thus, Liu teaches not merely generating CSI but taking the same CSI-RS as signal and interference to generate CSI as claimed.  Examiner notes that explicitly recitation that clarifies the functional difference between the claimed CSI with its corresponding resource and the resource of the cited art may overcome the current rejection. 
Therefore, these arguments are not persuasive and the claims are still rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415